               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

KEVIN SULLIVAN,                  )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Civil No. 2016-21
                                 )
CHRISTINE SABHARWAL, KIWI LUXURY )
PROPERTIES, LLC,                 )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Samuel H. Hall, Jr.
Hall & Griffith, P.C.
St. Thomas, U.S.V.I.
     For Kevin Sullivan,

Matthew J. Duensing
Stryker, Duensing, Casner & Dollison
St. Thomas, U.S.V.I.
     For Christine Sabharwal and Kiwi Luxury Properties, LLC.



                               ORDER

GÓMEZ, J.

      Before the Court is the motion of Christine Sabharwal and

Kiwi Luxury Properties, LLC, for judgment on the pleadings.

                  I. FACTUAL AND PROCEDURAL HISTORY

      Kiwi Luxury Properties, LLC, (“Kiwi”) is a limited

liability company organized under the laws of the U.S. Virgin

Islands. Christine Sabharwal (“Sabharwal”) is the managing

member of Kiwi. Kiwi owns a villa (the “Villa”) on St. John,
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 2

U.S. Virgin Islands. Kiwi rents the Villa for short-term

vacation rentals.

      On or about August 10, 2014, the Villa had an elevated

patio with an adjacent pool. The patio had no railing. The patio

overlooks a steep hillside, which is arranged in a series of

terraces.

      For the week beginning on August 8, 2014, Betsy M. McMahon

(“McMahon”) rented the Villa from Kiwi. On August 10, 2014,

Kevin Sullivan (“Sullivan”) visited the villa. During his visit,

Sullivan slipped and fell from the patio and rolled down the

terraced hill, injuring his back.

      On February 24, 2016, Sullivan filed a complaint in this

Court against Sabharwal and Kiwi alleging negligence and gross

negligence. Sullivan subsequently filed an amended complaint and

a second amended complaint. On October 6, 2016, Sabharwal filed

an answer to the second amended complaint. On November 10, 2016,

Kiwi filed an answer to the second amended complaint.

      On August 24, 2016, the Magistrate Judge entered a trial

management order in this matter, setting a deadline for

dispositive motions on August 1, 2017, and scheduling a trial

for December 4, 2017. On November 28, 2017, the parties appeared

before the Magistrate for a pretrial conference. At the

conference, the parties indicated that their attorneys had all
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 3

suffered damage in recent hurricanes. In addition, the parties

wished to conduct mediation in January of 2018. As such, the

parties requested that the trial date in this matter be

continued. After the conference, the Magistrate entered an order

setting a deadline for dispositive motions on July 31, 2018, and

rescheduling the trial for October 15, 2018. On October 9, 2018,

the Court rescheduled the trial for October 29, 2018.

      On July 30, 2018, Sabharwal moved for partial summary

judgment. Sabharwal argues that, “as a managing member of Kiki,

[she] is shielded from individual liability and cannot be held

personally liable for the torts and liabilities of Kiwi,

pursuant to 13 V.I.C. § 1303.” ECF No. 135 at 2.

      On October 24, 2018, Sabharwal and Kiwi moved for judgment

on the pleadings pursuant to Federal Rule of Civil Procedure

12(c). Sabharwal and Kiwi argue that Sullivan has failed to

state a claim for gross negligence.

                                II.   DISCUSSION

      Motions to dismiss under Federal Rule of Civil Procedure

12(b)(6) and motions for judgment on the pleadings under Federal

Rule of Civil Procedure 12(c) (“Rule 12(c)”) “are judged

according to the same standard.” Gebhart v. Steffen, 574 Fed.

App'x 156, 158 (3d Cir. 2014). When reviewing a motion to

dismiss brought pursuant to Rule 12(b)(6), the Court construes
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 4

the complaint “in the light most favorable to the plaintiff.” In

re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir.

2010). The Court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable

inferences in favor of the non-moving party. Alston v. Parker,

363 F.3d 229, 233 (3d Cir. 2004).

      A complaint may be dismissed for “failure to state a claim

upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). “[A]

plaintiff's obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).

      The Supreme Court in Bell Atlantic v. Twombly, 550 U.S. 544

(2007), set forth the “plausibility” standard for overcoming a

motion to dismiss and refined this approach in Ashcroft v.

Iqbal, 556 U.S. 662 (2009). The plausibility standard requires

the complaint to allege “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. A

complaint satisfies the plausibility standard when the factual

pleadings “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556). This standard

requires showing “more than a sheer possibility that a defendant
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 5

has acted unlawfully.” Id. A complaint which pleads facts

“‘merely consistent with’ a defendant's liability, . . . ‘stops

short of the line between possibility and plausibility of

“entitlement of relief.” ’ ” Id. (citing Twombly, 550 U.S. at

557).

      To determine the sufficiency of a complaint under the

plausibility standard, the Court must take the following three

steps:

         First, the court must “tak[e] note of the elements
         a plaintiff must plead to state a claim.” Second,
         the court should identify allegations that, “because
         they are no more than conclusions, are not entitled
         to the assumption of truth.” Finally, “where there
         are well-pleaded factual allegations, a court should
         assume their veracity and then determine whether
         they plausibly give rise to an entitlement for
         relief.

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(quoting Iqbal, 556 U.S. at 674, 679).


                                III. ANALYSIS

      Under Federal Rule of Civil Procedure 16 (“Rule 16”), a

scheduling order “may be modified only for good cause and with

the judge's consent.” Fed. R. Civ. P. 16(b)(4). The burden is on

the moving party to show a modification is justified by good

cause. See, e.g., Race Tires Am., Inc. v. Hoosier Racing Tire

Corp., 614 F.3d 57, 84 (3d Cir. 2010).
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 6

      “Whether good cause exists turns on the diligence of the

moving party.” Holmes v. Grubman, 568 F.3d 329, 335 (3d Cir.

2009) (internal quotation marks omitted); see also Sosa v.

Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998)

(“[The] good cause standard precludes modification unless the

schedule cannot ‘be met despite the diligence of the party

seeking the extension.’ ” (quoting Fed. R. Civ. P. 16, advisory

committee's note, 1983 amendments) ). For this reason, the

diligence of the party seeking the amendment is the “primary

consideration” in determining whether good cause has been shown.

See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d

Cir. 2007). In addition, however, district courts may consider

other relevant factors such as “futility, bad faith, . . . or

undue prejudice to the opposing party.” See Holmes, 568 F.3d at

335 (internal quotation marks omitted); see also Kassner, 496

F.3d at 244 (explaining that, in addition to diligence, a

district court “may consider other relevant factors including,

in particular, whether allowing the amendment of the pleading at

this stage of the litigation will prejudice defendants”).

Generally, where there has not been a “change in the law, ...

newly discovered facts, or any other changed circumstances,” a

party will not be able to show good cause. See Hartis v. Chicago

Title Ins., 694 F.3d 935, 948 (8th Cir. 2012).
Sullivan v. Sabharwal, et al.
Civil No. 2016-21
Order
Page 7

      Here, Sabharwal and Kiwi filed a motion for partial summary

judgment and a Daubert motion before the July 31, 2018,

dispositive motion deadline. They have given no reason why they

could not have filed their motion for judgment on the pleadings

before that deadline as well. See Argo v. Woods, 399 Fed. App'x

1, 3 (5th Cir. 2010) (“Since Woods has failed to offer any

reason why he could not have filed his motion before the

deadline, we affirm the district court's denial of the

motion.”).

      The premises considered, it is hereby

      ORDERED that the motion for judgment on the pleadings

docketed at ECF Number 172 is DENIED.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
